Citation Nr: 0029080	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether a request for waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $1,266 was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $1,266.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from December 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee), which 
determined that a request for waiver of recovery of an 
overpayment in the calculated amount of $1,266 was not timely 
filed.   

In April 1999, the veteran submitted his substantive appeal, 
which was received May 3, 1999.  Since the decision of the 
Committee that found the appeal to be untimely was dated in 
January 1998, this raises the question of whether the 
substantive appeal was timely filed.  A Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302(b) (1999).  However, the notification in January 1998 
contained a significant error, informing him that his waiver 
request had been received October 21, 1996, rather than 
October 21, 1997, as well as confusing the matter further by 
sandwiching the notice in the middle of a discussion of an 
unrelated debt for $556.  Further, the letter accompanying 
the statement of the case, mailed in May 1998, did not inform 
him that his appeal had to be filed within a year of the 
January 1998 notification to him of the RO's determination; 
the letter simply stated that if the appeal was not received 
within 60 days, the appeal would be "closed," but that he 
should notify VA if he needed more time.  In view of these 
deficiencies, the Board believes that due process is better 
served by construing the notification contained in the 
statement of the case, which is the first clear, correct 
notification of record, as the notification of the action 
appealed.  Pursuant to 38 C.F.R. § 20.302(b), the appeal is 
therefore timely.



FINDINGS OF FACT

1.  In April 1996, notification of the veteran's overpayment 
of $1,266, and his appeal rights was mailed to the veteran, 
at an address which contained an erroneous zip code.

2.  In a follow-up letter sent in October 1997, the veteran 
received actual notification of the debt.  

3.  In October 1997, he requested waiver of the debt.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits filed in October 
1997 was timely filed.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.963(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran began receiving improved pension benefits in 
January 1993.  In January 1996, he was informed that, due to 
his statement acknowledging unreported income in 1993, and 
Social Security income, VA proposed to reduce his pension 
benefits.  In March 1996, the benefits were reduced, and he 
was informed that he would be notified of the resulting 
overpayment.  

The next reference in the claims file to this overpayment was 
in October 1997, when the veteran submitted a copy of a 
letter sent to him in October 1997 from the Debt Management 
Center (DMC) regarding a debt in the amount of $1,822.  The 
veteran indicated that he could not repay the debt, and 
provided some financial information.  Construing this as a 
request for waiver, the DMC forwarded this correspondence to 
the RO in November 1997, with the notation that the first 
letter regarding the debt had been sent April 11, 1996.  

In November 1997, the veteran submitted statements alleging 
that he had never received the notification that he had 180 
days to request a waiver of the debt.  In January 1998, the 
RO sent the veteran a letter which began, "your request for 
waiver of your indebtedness of $556.00 has been considered by 
our Committee on Waivers and Compromises."  Buried among the 
reasons for the denial of this waiver was the information 
that he had failed to timely request a waiver in the amount 
of $1,266.  He was informed that he had been notified of the 
indebtedness, and his right to request waiver of the debt 
within 180 days, "on or about" April 11, 1996, but that a 
waiver request had not been received until "October 21, 
1996" [sic].  

In January 1998, the veteran responded to this letter, 
stating that he wanted to appeal, and, after stating that he 
did not understand where the $556 had come from, he asserted 
that he had not received notification that he had 180 days to 
request a waiver.  In April 1998, the RO granted the waiver 
in the amount of $556.  Concerning the remaining $1,266, a 
statement of the case was sent in May 1998, in which the 
veteran was informed that he had been notified of the debt on 
April 11, 1996, and that he had not requested a waiver until 
October 21, 1997; since this was not within 180 days of the 
notification of the debt, the waiver request was not timely 
filed.  

The law requires that a request for waiver be filed within 
180 days of the notification of the overpayment.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. § 1.963(b)(2) 
(1999).  

"The 180 day period may be extended if the 
individual requesting waiver demonstrated to 
the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error 
by either the Department of Veterans Affairs 
or the postal authorities, or due to other 
circumstances beyond the debtor's control, 
there was a delay in such individual's 
receipt of the notification of indebtedness 
beyond the time customarily required for 
mailing (including forwarding)."

38 C.F.R. § 1.963(b)(2) (1999).  

In this case, although we do not have the file copy of the 
actual letter sent from DMC to the veteran, DMC documented 
that the letter was sent on April 11, 1996.  The law presumes 
the regularity of the administrative process absent clear 
evidence to the contrary.  Warfield v. Gober, 10 Vet.App. 
483, 485 (1997).  Thus, it is presumed that the notification 
was mailed.  However, the evidence received from the DMC 
indicates that the address contained the wrong zip code.  We 
note that the veteran appears to have received most, if not 
all, of the other correspondence sent by the VA to this 
erroneous zip code.  Nevertheless, this error is sufficient 
to cast doubt on the veteran's actual receipt of the 
notification, and substantiates his claim of nonreceipt.  
Further bolstering his argument is the absence, in the file, 
of any record of the veteran disputing the overpayment until 
after a second notice was sent in October 1997.  
Consequently, pursuant to 38 C.F.R. § 1.963(b), the time to 
request the waiver is extended to the date notice was 
received, which was in October 1997, when the second 
notification was sent.  


ORDER

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$1,266 was timely filed. 


REMAND

Because we have determined that the request for waiver was 
timely filed, it must be determined whether the debt may be 
waived.  In order to avoid prejudice to the veteran, this 
must be referred to the RO for initial consideration.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  In addition, in 
view of the veteran's statement in October 1997, that he did 
not have unreported income, the question of whether the debt 
was properly created should be addressed as well, and he 
should be furnished an audit, demonstrating the creation of 
the debt.  

Additionally, the file indicates that the veteran's pension 
benefits were terminated effective in January 1996, 
apparently due to his failure to return an eligibility 
verification report.  He has, on numerous occasions, claimed 
that his pension benefits should be reinstated, effective the 
date of termination.  These statements indicate the veteran's 
disagreement with both the termination of the benefits and 
the subsequent denial of entitlement to pension benefits.  
However, there is a paucity of information in the file 
concerning those issues, to the extent that it is impossible 
to determine whether the notices of disagreement were timely 
filed.  The RO must obtain the necessary information, and, if 
applicable security guidelines permit, associate the evidence 
with the claims file.  Based on a review of the evidence, the 
RO should take appropriate action, to include the issuance of 
a statement of the case as to those issues.  Manlicon v. 
West, 12 Vet.App. 238 (1999).  

Regarding those issues, although the veteran identified 
himself as divorced in his EVR dated in September 1994 and 
earlier, in October 1997 and since, he has reported a wife.  
It is unknown when the veteran remarried, although this may 
be relevant to these additional issues. Additionally, the 
veteran does not appear to understand that his family 
countable income also includes his wife's income.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should ensure that the 
veteran's address in the VA records 
contains the correct zip code.  

2.  The RO should order an audit of the 
veteran's improved pension account, which 
shows the calculation of the overpayment, 
and describes the basis of the 
calculation.  The audit must explain the 
creation of the overpayment, and not 
simply consist of a "paid and due" 
accounting.  The audit should be placed in 
the claims folder, and the veteran should 
be furnished a copy as well.  

3.  Thereafter, the Committee should 
adjudicate the claim for waiver of 
recovery of an overpayment of improved 
pension benefits in the calculated amount 
of $1,266.  All applicable elements of 
38 C.F.R. § 1.965 (1999) should be 
considered.  If the decision is adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case, which explains the 
basis of the overpayment, and discusses 
the reasons for the denial of her claim, 
with citation to the applicable 
regulations, including 38 C.F.R. § 1.965.  
The information should be provided in 
language which understandably relates the 
basis for the denial of his claim.  

4.  The RO should obtain and review the 
relevant evidence and determine whether 
any of the veteran's numerous statements 
regarding termination and reinstatement of 
his pension benefits constitutes a timely 
notice of disagreement with the denial of 
such.  If not, he should be informed of 
that fact.  If so, the veteran should be 
furnished a statement of the case as to 
any such issue, which includes a 
discussion as to the definition of 
countable family income.  He should be, 
and herein is, informed that if he wishes 
to appeal such decision to the Board, he 
must timely submit a substantive appeal.  
He should also be informed of the time 
limits for the submission of a substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



